EXHIBIT 10.2

 

THE OFFER AND SALE OF THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE. THIS NOTE
AND ANY SECURITIES ISSUABLE UPON THE CONVERSION HEREOF MAY NOT BE TRANSFERRED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN APPLICABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF SUCH ACT AND SUCH LAWS. CERTIFICATES REPRESENTING
ANY SECURITIES ISSUABLE UPON CONVERSION OF THIS NOTE SHALL INCLUDE A LEGEND TO
SIMILAR EFFECT AS THE FOREGOING.

 

  INDUSTRY CONCEPT HOLDINGS, INC.

SECURED PROMISSORY NOTE

 

 

$ _______________

            

     December __ 2009

 

Vernon, California

 

 

FOR VALUE RECEIVED, Industry Concept Holdings, Inc., a Colorado corporation and
its two wholly owned subsidiaries, Industry Concepts LLC, a California limited
liability company and Primp LLC, a California limited liability company
(hereinafter jointly referred to as the “Company”), promises to pay to
 ______________________________    (“Holder”), or its assigns, the principal
amount of this Note, with interest thereon at the rate of twenty percent (20%),
said principal and all accrued interest thereon (the “Principal Sum”) being
payable in full ninety (90) days from the hereof (the “Maturity Date”). In
addition, as additional inducement to make the loan herein, the Company will
issue to Holder                             Thousand (         ) shares of its
Common Stock.

 

           This Promissory Note (“Note”) is issued in connection with a Secured
Note Subscription Agreement (the “Agreement”) dated as of the date above
written. All capitalized terms contained in this Note shall have the meaning set
forth in the Agreement. In the event there is an inconsistency in the terms
contained in the Agreement and the terms contained in this Note, then the terms
of the Agreement shall control.

 

            The following is a statement of the rights of Holder and the
conditions to which this Note is subject, and to which Holder, by the acceptance
of this Note, agrees:

 

1. Payment. Payment of the Principal Sum shall be made by check payable to the
Holder at the Holder’s principal address set forth in on the signature page of
the Agreement (or at such other place as the Holder hereof shall notify the
Company in writing) or, if the Holder so specifies, by written notice to the
Company given not less

 

1

 



 

--------------------------------------------------------------------------------

than two Business Days prior to the Maturity Date, by bank wire transfer, in
immediately available funds, to the account so specified, in lawful money of the
United States of America. The Company may prepay this Note at any time, without
premium or penalty, in whole or in part. If the Maturity Date occurs on a date
that is not a Business Day then the Principal Sum shall be paid on the next
succeeding Business Day. “Business Day” shall mean any day other than Saturday,
Sunday or any day upon which banks in the city of Vernon, California, are
authorized or required to be closed.

 

2. Events of Default. The occurrence of any of the following shall constitute an
“Event of Default” under this Note:

 

(a) Failure to Pay. If Company shall fail to pay, when due, the Principal Sum on
the date due and such payment shall not have been made within ten (10) days of
Company’s receipt of Holder’s written notice to the Company of such failure to
pay; or

 

(b) Voluntary Bankruptcy or Insolvency Proceedings. If the Company shall (i)
apply for or consent to the appointment of a receiver, trustee, liquidator or
custodian of itself or of all or a substantial part of its property, (ii) make a
general assignment for the benefit of its or any of its creditors, , (iii)
commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
consent to any such relief or to the appointment of or taking possession of its
property by any official in an involuntary case or other proceeding commenced
against it, or (iv) take any action for the purpose of effecting any of the
foregoing;

 

(c) Involuntary Bankruptcy or Insolvency Proceedings. If proceedings for the
appointment of a receiver, trustee, liquidator or custodian of the Company or of
all or a substantial part of the property thereof, or an involuntary case or
other proceedings seeking liquidation, reorganization or other relief with
respect to the Company or the debts thereof under any bankruptcy, insolvency or
other similar law or hereafter in effect shall be commenced, and an order for
relief entered in such proceeding shall not be dismissed or discharged within
thirty (30) days of the entry of such an order.

 

3. Rights of Holder Upon Default. Upon the occurrence or existence of any Event
of Default and at any time thereafter during the continuance of such Event of
Default, Holder may declare all outstanding obligations payable by Company
hereunder to be immediately due and payable without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived. In
addition to the foregoing remedies, upon the occurrence or existence of any
Event of Default, Holder may exercise any other right, power or remedy granted
to it or otherwise permitted to it by law, either by suit in equity or by action
at law, or both.

 

4. Successors and Assigns. Holder may not sell, transfer or otherwise dispose of
this Note without the written permission of the Company, which consent shall not
be unreasonably withheld. The rights and obligations of the Company and the
Holder of this

 

2

 



 

--------------------------------------------------------------------------------

Note shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.

 

5. Waiver and Amendment. Any provision of this Note may be amended, waived or
modified upon the written consent of the Company and the Holder.

 

6. Notices. Any notice, request or other communication required or permitted
hereunder shall be in accordance with the Agreement.

 

7. Governing Law. The descriptive headings of the several sections and
paragraphs of this Note are inserted for convenience only and do not constitute
a part of this Note. This Note and all actions arising out of or in connection
with this Note shall be governed by and construed in accordance with the laws of
the State of California, without regard to the conflicts of law provisions of
the State of California, or of any other state.

 

 

IN WITNESS WHEREOF, Company has caused this Note to be issued as of the

date first written above.

 

 

INDUSTRY CONCEPT HOLDINGS, INC.

 

 

By: ________________________________

 

Greg Lorber, CEO

 

 

INDUSTRY CONCEPTS LLC

 

                                                                                                                                 
By: ________________________________

 

Greg Lorber, Manager

 

 

PRIMP LLC

 

                                                                                                                                 
By: _______________________________

 

Greg Lorber, Manager

 

 

Holder’s Address:

 

___________________     

___________________

 

 

3

 



 

 